UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6683


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TONY B. ALEXANDER,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Max O. Cogburn, Jr., District Judge. (3:18-cr-00202-MOC-DSC-1)


Submitted: August 18, 2021                                    Decided: October 12, 2021


Before NIEMEYER and FLOYD, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tony B. Alexander, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tony B. Alexander appeals the district court’s orders affirming the magistrate

judge’s order directing that Alexander be detained pending resolution of a supervised

release revocation petition, and denying his motion for reconsideration. *      We have

reviewed the record and find no reversible error. See United States v. Clark, 865 F.2d

1433, 1437 (4th Cir. 1989). Accordingly, we affirm for the reasons stated by the district

court. United States v. Alexander, No. 3:18-cr-00202-MOC-DSC-1 (W.D.N.C. Mar. 31,

2021 & Apr. 13, 2021). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




       *
        We have jurisdiction to review the district court orders pursuant to 28 U.S.C.
§ 1291. See 18 U.S.C. § 3145(c).

                                            2